MEMORANDUM DECISION
ON REHEARING
Pursuant to Ind. Appellate Rule 65(D),                                          FILED
this Memorandum Decision shall not be                                      Dec 19 2017, 9:52 am
regarded as precedent or cited before any                                       CLERK
court except for the purpose of                                             Indiana Supreme Court
                                                                               Court of Appeals
establishing the defense of res judicata,                                        and Tax Court


collateral estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Kevin W. Betz                                             Adam Arceneaux
Sandra L. Blevins                                         Derek R. Molter
Benjamin C. Ellis                                         Kaitlyn J. Marschke
Betz + Blevins                                            Ice Miller LLP
Indianapolis, Indiana                                     Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Craig Vickery,                                          December 19, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A02-1702-PL-330
        v.                                              Appeal from the Marion Superior
                                                        Court, Indiana Commercial Court
Ardagh Glass Inc.,                                      The Honorable Heather A. Welch,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        49D01-1606-PL-23465



Baker, Judge.




Court of Appeals of Indiana | Mem. Dec. on Rehearing 49A02-1702-PL-330 | December 19, 2017          Page 1 of 2
[1]   The appellant’s petition for rehearing contains a multitude of examples of the

      following language:


          • “This Opinion is grossly erroneous.”
          • “This Opinion . . . provides sua sponte the most deficient and defective
            due process waiver analysis in the history of Indiana jurisprudence . . . .”
          • “astonishing material inaccuracies and significant errors”
          • “in the entire history of Indiana jurisprudence, no opinion . . . has been
            so cursory or deficient in its legal analysis”

      Pet’n for Reh. p. 6-7. The appellant claims to be “mindful of the limitations of

      criticism for counsel[.]” Id. at p. 6 n.1. Apparently not. We encourage counsel

      to use more respectful and measured language in the future and by separate

      order deny the request for oral argument on rehearing.


[2]   Our original decision stands, and in all other respects, we deny the petition for

      rehearing.


      Bailey, J., and Altice, J., concur.




      Court of Appeals of Indiana | Mem. Dec. on Rehearing 49A02-1702-PL-330 | December 19, 2017   Page 2 of 2